DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 12/08/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chisholm et al. (U.S. Pub. No. 2006/0033230).
Regarding claim 1: Chisholm discloses a method of sealing a foil liner to a sealing surface of a container that surrounds a mouth of the container (Fig. 1), comprising: aligning a sealing surface of a seal head (Fig. 1; via surface of head 20) with the sealing surface of the container (Fig. 3; via surface of container 16), wherein at least a peripheral edge of the foil liner 
Regarding claim 2: wherein the applying step comprises applying heat between the seal head and the container by the seal head (via seal head surface of 20).
Regarding claim 3: wherein the applying step comprises applying heat onto a portion of the foil liner by the seal head (via the end sealing surface area 16).  
Regarding claim 4: further comprising varying the flow of the fluid through the one or more fluid paths and onto the foil liner to adjust a pressure applied to the foil liner (via drive 38 and/or porous ring 26 control pressure).
Regarding claim 5: wherein the passing step is performed during the sealing of the foil liner to the sealing surface of the container (Figs. 1-3; via heated air flow through openings 22 & radial passages 34).
Regarding claim 6: further comprising passing fluid through the one or more fluid paths in the seal head and onto the foil liner (Figs. 1 & 3), following the applying step to cool a head space of the container and thus locking a seal between the foil liner and the sealing surface of the container (inherently after finishing with the application of the heated air, the heated surface 16 of the container will facing room temperature, therefore will be cooled).
Regarding claim 7: wherein said passing step comprises blowing gas through the one or more fluid paths in the seal head and onto the foil liner (Fig. 1; via “AIR” through heater 40).

Regarding claim 9: wherein prior to the applying step, the method further comprises pressing the seal head and the container together to compress the peripheral edge of the foil liner (Figs. 1 & 3; obviously the head 52 and/or 20 is pressing against the container surface area 16).
Regarding claim 10: wherein passing fluid through the one or more fluid paths comprises passing fluid through an inlet passageway of the seal head (via 22), onto the foil liner, and out of an outlet passageway of the seal head (via 24/34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior art of record on form PTO-892 all related to similar art of using sealing head with openings for passing heated fluid through one or more paths across liner then out.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731